Rosenblatt, J.,
concurs in part and dissents in part, and votes to modify the judgment, on the law, by reinstating the third cause of action sounding in "abuse of discharge”, and to otherwise affirm the judgment, with the following memorandum, in which Miller, J., concurs: We agree with the majority that the plaintiff’s first cause of action sounding in breach of contract, and second cause of action sounding in prima facie tort must be dismissed. However, we would sustain the third cause of action sounding in "abuse of discharge”, finding that it is sufficient to withstand a challenge to dismiss as a matter of law.
The plaintiff had been employed by the defendant St. John’s University for 20 years—from 1970 to 1990—serving from 1986 to 1990 as the University’s Vice President for Student Life. From 1981 to 1990 he was also an adjunct associate professor. On March 9, 1990, the plaintiff was discharged from his employment, and thereafter commenced this action, seeking damages as a result of his discharge. In his third cause of action, the plaintiff alleges that the defendant illegally fired him because of his religious beliefs.
The University moved for summary judgment and dismissal of the complaint asserting, in part, that even if it terminated the plaintiff’s employment on religious grounds, the Univer*549sity, as a religious organization, was permitted to do so pursuant to Executive Law § 296 (11). The Supreme Court agreed with the University, holding that section 296 (11) authorized the University, as a Roman Catholic organization, "to give preference to persons of the same religion or denomination, or to take such other action as is calculated by that organization 'to promote the religious principles for which it is established or maintained’ ”.
In determining the defendant’s motion, the court must accept as true the allegations made by the plaintiff (see, Morone v Morone, 50 NY2d 481). Indeed, the University does not dispute this point, and argues that it had the right, as a religious organization, to discharge the plaintiff on religious grounds. Executive Law § 296 (11) provides: "11. Nothing contained in this section shall be construed to bar any religious or denominational institution or organization, or any organization operated for charitable or educational purposes, which is operated, supervised or controlled by or in connection with a religious organization, from limiting employment or sales or rental of housing accommodations or admission to or giving preference to persons of the same religion or denomination or from taking such action as is calculated by such organization to promote the religious principles for which it is established or maintained”.
We agree with the University that, under ordinary circumstances, this provision entitles them to employ only those individuals who subscribe to its religious beliefs (see, e.g., Four v Jewish Theol. Seminary, NYLJ, July 7, 1987, at 14, col 3, affd 146 AD2d 566), and that if the University had adopted, or were to adopt, a policy by which only Roman Catholics may be admitted or employed or promoted, it would have every right to do so. In this instance, however, we believe that the University may not properly terminate the plaintiff’s employment on religious grounds.
In its "Handbook for Staff Personnel”, the University proclaims:
"discrimination
"St. John’s University is an Equal Opportunity employer and does not discriminate on the basis of race, color, national or ethnic origin, religion, age, sex, marital status, or handicap. In addition, the University continually strives to fulfill its educational goals by maintaining a fair, humane, responsible and non-discriminatory environment for all employees and students” (emphasis ours).
*550In its University Bulletin, the University similarly declares: "St. John’s University does not discriminate on the basis of race, color, national or ethnic origin, religion, age, sex, marital status, or handicap in admitting students to its programs or in administering its educational policies, admission policies, scholarship and loan programs, athletics and other institutionally administered programs or activities generally made available to students at the University. In addition, the University continually strives to fulfill its educational goals by maintaining a fair, humane, responsible and non-discriminatory environment for all employees and students” (emphasis ours).
In an April 1, 1990, job listing in the New York Times, the University, in seeking a Dean of Student Life, again asserts: "St. John’s University is an equal opportunity employer”.
The University has argued that even if it terminated the plaintiffs employment solely on religious grounds, it is not in violation of its own representations as to nondiscrimination, claiming that the above-quoted language applies to everyone at the University except administrators. We cannot accept this interpretation. These representations are obviously intended to convey, in the most unequivocal terms, that the University does not discriminate on any of the stated grounds. The representations, by design, admit of no exclusions, and we do not think it appropriate to write one in for one group of employees, or allow one to be written in at this point.
The University has, thus, consistently and unconditionally represented to its students, its employees, and the public in general, that it strives to maintain a nondiscriminatory atmosphere in which religion plays no role in the favor or disfavor of either students or those on its payroll. Notably, the University never told the plaintiff otherwise, and, under the circumstances, he was entitled to rely on its continual representations of nondiscrimination as a basis to remain at the University, to gain advancement there, and to forfeit employment opportunities elsewhere. Given the University’s vigorous assertion of this policy, it cannot now simultaneously claim that it was permitted to terminate the plaintiff’s employment solely because he was not Roman Catholic.
Accordingly, we would not dismiss on the law the cause of action to recover damages for abusive discharge, but would permit a trial on the issue of whether or not the University impermissibly fired the plaintiff because of his religion, or, on the other hand, whether it had valid grounds for terminating his employment.